DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/05/2022 is being entered. Claims 1, 2, 4, 5, and 10-11 are amended. Claims 1-11 are pending. The objections to the specifications, drawings, and claims are overcome. Claims 1-11 still stand rejected under 35 U.S.C. 112(b). Claims 1-11 still stand rejected under 35 U.S.C. 101. Examiner thanks Applicant for clarifying some of the 35 U.S.C. 112(b) issues. Examiner was able to properly search the claims. The claims stand rejected under 35 U.S.C. 102 and 35 U.S.C. 103. Therefore, responsive to the amendment, this action has been made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1,

(b) determining for the parameters a number of initial parameters; and 
(c) calculating from the number of initial parameters a least-squares criterion of the for the observation table;

	Are the number of parameters determined from the flight recordings? What are the number of parameters determined from? 

Claim 2 discusses using a set of E of defined equations, what are the defined equations?

Claim 5 recites an engine speed. The engine speed calculation/equation, according to the specification is in incompatible units. The Mach is the ratio of the local velocity of a fluid to the speed of sound of the same fluid which is dimensionless and zp is in pressure: TSP= a x zp + b x M + c. Coefficients (a,b, and c) are unitless. The equation itself does not have the same units, so there is an error with the equation due to adding a unitless product (b x M) to a product with units of pressure (a x zp), which would not result in an engine speed (m/s or RPMs) and would render the solution to the equation as incompatible units.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claims recite abstract ideas.

101 Analysis – Step 1
Claim 1 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 1, the claim incudes limitations that recite an abstract idea and will be used as a representative claim for the remainder of the 101 rejections. The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 1 recites:

A computer implemented method for determining an optimized aircraft performance model for a flight of an aircraft, the flight of said aircraft being segmented into a number of flight phases, each phase being modelled by a set of predefined equations dependent on a number of explanatory variables and on a number of parameters and providing an observation vector of size, the method comprising the steps of: 
populating an observation table having a number of rows and a number of columns;
determining for the parameters a number of initial parameters;
calculating from the number of initial parameters, a least squares criterion for the observation table;
using the calculated least-squares criterion in a parameter-optimization engine and 
repeating steps (b) and (c) until a predefined minimality criterion is satisfied, said minimality criterion satisfied for a number of the parameters referred to as end parameters,
said end parameters determining the optimized aircraft performance model.

The bolded limitations represent abstract ideas, a mathematical concept. For example, a person using data, a pen, paper, and calculator to perform the bolded parts of claim 1.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are underlined.

A computer implemented method for determining an optimized aircraft performance model for a flight of an aircraft, the flight of said aircraft being segmented into a number of flight phases, each phase being modelled by a set of predefined equations dependent on a number of explanatory variables and on a number of parameters and providing an observation vector of size, the method comprising the steps of: 
populating an observation table having a number of rows and a number of columns;
determining for the parameters a number of initial parameters;
calculating from the number of initial parameters, a least squares criterion for the observation table;
using the calculated least-squares criterion in a parameter-optimization engine and 
repeating steps (b) and (c) until a predefined minimality criterion is satisfied, said minimality criterion satisfied for a number of the parameters referred to as end parameters,
said end parameters determining the optimized aircraft performance model.

Whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional limitation (or combination of limitations) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions (mathematical calculations) does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implement[ing] the abstract idea of intermediated settlement on a generic computer’, it cannot save OIP's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). 

The computer is recited so generically (no details whatsoever are provided other than to perform the method using a computer), the limitation represents no more than mere instructions to apply the judicial exception using said computer. This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of computers. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of this component does not affect this analysis. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 2 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 2 recites:

The method according to Claim 1, the least-squares-calculation step comprising the steps of: 
calculating, for each row of the table, using the set of defined equations, the components of the vector; 
determining the Euclidean norm (N) of the vector, the components of the vector being the last values in row of the table; and 
determining the mean for the Euclidean norm (N) out of all of the rows in the table..

The bolded limitations represent abstract ideas, a mathematical concept. For example, a person using a pen, paper, and calculator to perform the bolded parts of claim 2.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above-mentioned abstract ideas, therefore the claim is ineligible. 

101 Analysis – Step 1
Claim 3 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 3 recites:

The method according to Claim 1, the observation table comprising information relating to thrust mode and to vertical guidance.

The bolded limitations represent abstract ideas, a mathematical concept. For example, a person using a pen, paper, and calculator to perform the bolded parts of claim 3.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas and what information is in the observation table. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 4 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 4 recites:
The method according to Claim 1, wherein determining the optimized aircraft performance model further comprising modeling aerodynamics using a model of type: 

    PNG
    media_image1.png
    48
    159
    media_image1.png
    Greyscale

wherein aij represents a coefficient or a function, CL ("lift") et CD ("drag") establish the link between lift, angle of attack and drag, and M denotes the Mach number.

The bolded limitations represent abstract ideas, a mathematical model.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 5 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 5 recites:

The method according to Claim 1, the engine speed coupled with the aerodynamic model being modelled by a polynomial function.

The bolded limitations represent abstract ideas, a mathematical concept. For example, a person using a pen, paper, and calculator to perform the bolded parts of claim 5.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 6 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 6 recites:

The method according to Claim 1, the initial parameters being the end parameters.

The bolded limitations represent abstract ideas, a mathematical concept.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas and what the parameters are. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 7 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 7 recites:

The method according to Claim 1, the least-squares criterion being a recursive- least-squares criterion.

The bolded limitations represent abstract ideas, a mathematical equation.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 8 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 8 recites:
A computer program product, said computer program comprising code instructions for performing the steps of the method according to Claim 1 when said program is executed on a computer.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

A computer program product, said computer program comprising code instructions for performing the steps of the method according to Claim 1 when said program is executed on a computer.

The computer program product is recited so generically (no details whatsoever are provided other than to perform the method on a computer), the limitation represents no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of computers. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of this component does not affect this analysis. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 9 is directed to a system. Therefore, the claim is within at least two of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 9 recites:
A system for implementing the steps of the method according to Claim 1, the system comprising one or more avionic systems.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

A system for implementing the steps of the method according to Claim 1, the system comprising one or more avionic systems.

The system is recited so generically (no details whatsoever are provided other than to perform the method with a system), the limitation represents no more than mere instructions to apply the judicial exception on an avionic systems. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of aircraft (i.e. avionic systems). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of this component does not affect this analysis. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 10 is directed to a system. Therefore, the claim is within at least two of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The system according to Claim 9, the system further comprising one or more non- avionic systems comprising electronic flight bags (EFBs).

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

The system according to Claim 9, the system further comprising one or more non- avionic systems such as electronic flight bags (EFBs).

The system is recited so generically, the limitation represents no more than mere instructions to apply the judicial exception with avionic systems. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of aircraft (i.e. non-avionic systems: electronic flight bags (EFBs)). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of this component does not affect this analysis. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 11 is directed to a system. Therefore, the claim is within at least two of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 11 recites:
The system according to Claim 9, comprising onboard computer and storage systems for processing aircraft performance in real time.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

The system according to Claim 9, comprising onboard computer and storage systems for processing aircraft performance in real time.

The system is recited so generically (no details whatsoever are provided other than to perform the method with a system), that limitation represents no more than mere instructions to apply the judicial exception with a computer (related to avionics systems). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of aircraft. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of this component does not affect this analysis. Therefore, the claim is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sukkarieh et al. (WIPO Publication No. 2015196259) hereinafter Sukkarieh.

Regarding claim 1, Sukkarieh discloses a computer implemented method for determining an optimized aircraft performance model for a flight of an aircraft, the flight of said aircraft being segmented into a number of flight phases, each phase being modelled by a set of predefined equations dependent on a number of explanatory variables and on a number of parameters and providing an observation vector of size, the method comprising the steps of [see Paragraphs 0009-0010 - discusses optimizing model parameters for flight portions of a flight plan, see Paragraph 0042 - discusses the model uses aerodynamic and performance equation, and see Figure 4A below - depicts the method]:
populating an observation table having a number of rows and a number of columns [see Paragraph 0079 - discusses that a computer divides the flight data into flight portions, each flight portion having a set of model parameters];
determining for the parameters a number of initial parameters [see Paragraph 0067 and 0070 - discusses using initial parameters 402 from aircraft data];
calculating from the number of initial parameters, a least squares criterion for the observation table [see Paragraph 0067 - discusses training the initial parameters with a least squares solver (see Paragraph 0064)];
using the calculated least-squares criterion in a parameter-optimization engine [see Figure 4A below - depicts a parameter optimization engine where the least squares criterion is used] and 

    PNG
    media_image2.png
    709
    373
    media_image2.png
    Greyscale

Figure 4A of Sukkarieh

repeating steps (b) and (c) until a predefined minimality criterion is satisfied, said minimality criterion satisfied for a number of the parameters referred to as end parameters [see Paragraph 0089 - discusses refining the parameter values 422 and beginning another iteration of training the model 409, and see Paragraph 0091 - discusses that the function is continued until an error is minimized, and see Paragraph 0089 - discusses that the initial parameters are returned for flight portion, and see Paragraph 0090 - discusses that the output of the method is a set of model parameters],
said end parameters determining the optimized aircraft performance model [see Paragraph 0089 - discusses optimizing the parameters until an error is minimized, and see Paragraph 0090 - discusses that the output is a set of model parameters for the flight portion (with minimized error)].
	
	Regarding claim 3, Sukkarieh discloses the invention with respect to claim 1. Sukkarieh further discloses the observation table comprising information relating to thrust mode [see Paragraph 0065 - discusses that the parameters are used to calculate the thrust (see Figure 4A – depicts calculating thrust after determining initial parameters for a flight portion)] and to vertical guidance [see Paragraph 0079 - discusses that a computer divides the flight data into flight portions (climb, cruise, descent)].

    PNG
    media_image2.png
    709
    373
    media_image2.png
    Greyscale

Figure 4A of Sukkarieh

Regarding claim 4, Sukkarieh discloses the invention with respect to claim 1. Sukkarieh further discloses wherein determining the optimized aircraft performance model further comprising modeling aerodynamics using a model of type: 

    PNG
    media_image1.png
    48
    159
    media_image1.png
    Greyscale

wherein aij represents a coefficient or a function, CL ("lift") et CD ("drag") establish the link between lift, angle of attack and drag, and M denotes the Mach number [see Page 14 Paragraph 0054, Equation 12 – discusses a mathematical model (equation) with coefficient K, CL, CD, and M].

Regarding claim 5, Sukkarieh discloses the invention with respect to claim 4. Sukkarieh further discloses wherein an engine speed coupled with the aerodynamic model being modelled by a polynomial function [see Paragraph 0054 - discusses a polynomial equation for the aerodynamic model (equation 12) and see Paragraph 0049 - discusses a polynomial equation for the air speed].

Regarding claim 6, Sukkarieh discloses the invention with respect to claim 1. Sukkarieh further discloses the initial parameters being the end parameters [see Figure 4A below - depicts initial parameters 402 and the end parameters (which are the return model parameters) 424].

    PNG
    media_image2.png
    709
    373
    media_image2.png
    Greyscale

Figure 4A of Sukkarieh

Regarding claim 7, Sukkarieh discloses the invention with respect to claim 1. Sukkarieh further discloses the least-squares criterion being a recursive least-squares criterion [see Paragraph 0089 - discusses reiterating the training model (see Paragraph 0064 - least squares method)].

Regarding claim 8, Sukkarieh discloses a computer program product, said computer program comprising code instructions for performing the steps of the method according to Claim 1 when said program is executed on a computer [see Paragraph 0009 - discusses using a computer for the optimization model, and see Figure 4B below - depicts computer code].

    PNG
    media_image3.png
    723
    500
    media_image3.png
    Greyscale

Figure 4B of Sukkarieh

Regarding claim 9, Sukkarieh discloses the invention with respect to claim 1. However, Sukkarieh further discloses a system for implementing the steps of the method according to Claim 1 [see Paragraph 0001 and 0006 – discusses a system, a processing system], the system comprising one or more avionic systems [see Paragraph 0036 – discusses recording the flight data on a flight data acquisition unit (avionic system)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sukkarieh in view of Claggett et al. (U.S. Publication No. 2015/0239582 A1) hereinafter Claggett.

Regarding claim 2, Sukkarieh discloses the invention with respect to claim 1. 
However, Sukkarieh fails to disclose the least squares calculation step comprising the steps of:
calculating, for each row of the table, using the set of defined equations, the components of the vector; 
determining the Euclidean norm (N) of the vector, the components of the vector being the last values in row of the table; and 
determining the mean for the Euclidean norm (N) out of all of the rows in the table.

Sukkarieh discloses the least-squares-calculation step, as shown above. However, it is silent as to the specifics of applying mathematical formula for the least-squares-calculation step comprising the steps of calculating, for each row of the table, using the set of defined equations, the components of the vector; determining the Euclidean norm (N) of the vector, the components of the vector being the last values in row of the table; and determining the mean for the Euclidean norm (N) out of all of the rows in the table. Nevertheless, applying any mathematical formula, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a least squares solution, as shown by Claggett [see Paragraph 0046].  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  In addition, because both Sukkarieh and Claggett are directed to aircraft operation optimization, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the least-squares-calculation step of Claggett for the least-squares-calculation step of Sukkarieh to achieve predictable result of  deriving least squares solution.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sukkarieh in view of Guillaume et al. (WIPO Publication No. 2017042166) hereinafter Guillaume.


Regarding claim 10, Sukkarieh discloses the invention with respect to claim 9. 
However, Sukkarieh fails to disclose a system further comprising one or more non-avionic systems comprising electronic flight bags (EFBs).
Guillaume discloses the system further comprising one or more non-avionic systems comprising electronic flight bags (EFBs) [see Page 18 lines 1-14 – discusses using an EFB].

Guillaume suggests that the electronic flight bags (EFBs) access unlimited computing capabilities via cloud computing [see Pages 17-18].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Sukkarieh to include an electronic flight bags (EFBs) system as taught by Guillaume in order to access unlimiting computing capabilities to perform optimizations [Guillaume, see Pages 17-18].

Regarding claim 11, Sukkarieh discloses the invention with respect to claim 9. Sukkarieh further discloses comprising onboard storage systems for processing aircraft performance [see Paragraph 0072 – discusses recording and storing the aircraft data onboard].
However, Sukkarieh fails to disclose an onboard computer and storage systems for processing aircraft performance in real time.

Guillaume discloses an onboard computer [see Page 18 lines 1-14 – discusses using an electronic flight bag (EFB) for computing optimizations] for processing aircraft performance in real time [see Page 5 lines 12-30 – discusses that the computer calculates optimizations in real conditions without relying on pre-calculated solutions].

Guillaume suggests that the electronic flight bags (EFBs) access unlimited computing capabilities via cloud computing [see Pages 17-18].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Sukkarieh to include an electronic flight bags (EFBs) system as taught by Guillaume in order to access unlimiting computing capabilities to perform optimizations [Guillaume, see Pages 17-18].

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive:

Examiner takes note of the problem the invention is solving. 

Applicant argues “that the purpose of the invention obtained by the method is to provide an aircraft optimization performance model and therefore is directed to an improvement in the functioning of a computer, or an improvement to another technology, which demonstrates that the alleged abstract idea is integrated into a practical application and this is patent eligible”.

The amended claim 1 generically recites a computer now to perform the method. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions (mathematical calculations) does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implementing the abstract idea of intermediated settlement on a generic computer’, it cannot save OIP's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). 

The computer is recited so generically (no details whatsoever are provided other than to perform the method using a computer), the limitation represents no more than mere instructions to apply the judicial exception using said computer. This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of computers. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of this component does not affect this analysis. Therefore, the claim is ineligible.

The claims are directed at determining end parameters by inputting initial parameters into mathematical equation(s), these end parameters determine the optimized aircraft performance model. As Applicant noted on Page 9 “these aircraft optimization performance models can later be used by optimization methods to optimize air operation operations”. Determining a model as described above requires mathematical calculations (abstract idea), the integration of the model into a practical application would be using the aircraft optimization performance model during air operation operations. In other words, the claim would be subject matter eligible if there was an implementation of using the model on an aircraft to adjust the performance after determining the model (optimize air operation operations). However, the claim is absent of this and simply recites mathematical equations to determine a model from initial parameters using a computer (and does not use this model to optimize air operation operations), which is an abstract idea not integrated into a practical application using additional limitations and is therefore still ineligible under 35 U.S.C. 101. 

Subject Matter Eligibility
Applicant argues on Page 10 that the “claims are not (2) mathematical formulas performed on an any general purpose computer”. Examiner disagrees, the claims recite mathematical formulas that can be performed on a general purpose computer, using a calculator program such as excel.

Technical Improvement
Applicant argues “that to the extent the present claims are considered abstract, the combination of claim limitations transform the abstract idea of into a particular, practical application of that abstract idea, i.e., determining an optimized aircraft performance model for a flight of an aircraft.” Examiner disagrees, the abstract idea is transformed once the optimized aircraft performance model is applied during operations of the aircraft to adjust the performance of the aircraft, which is not recited in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665